ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 1/4/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The applicant failed to elect a single invention from the two invention groups set forth in the restriction requirement of 11/3/20. The applicant also failed to elect a single species of the elected invention from one of the species groups set forth in the election of species requirement of the same date (11/3/20). Finally, the applicant did not indicate which claims read on the elected species. Note paragraph 6 of the last office action, the entire text of which was highlighted in bold for emphasis. See also paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to 
In applicant’s latest Remarks (filed 8/21/20), applicant states that the examiner required election between two species, I and II. Applicant then states that applicant elects Group I, claims 1-16 without traverse. However, per the restriction Groups I and II are not species groups, but rather are distinct inventions or invention groups. Thus, applicant does not appear to have elected a single invention for examination.
Additionally, applicant does not also elect a single species from Groups 1-6. In fact applicant does not appear to address in any way Groups 1-6 that are in fact the species groups set out in the previous office action. For these reasons applicant has not complied with the restriction and election of species requirements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/Primary Examiner, Art Unit 3736